In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00017-CV

MEDICAL RX SERVICES LLC; REMCO             §   On Appeal from the 48th District Court
PHARMACY, INC.; PHARMACEUTICAL
DEVELOPMENT GROUP, LLC D/B/A
RX-DIRECT HOME DELIVERY;
WESTLAKE HEALTH & BEAUTY
PRODUCTS D/B/A WESTLAKE HEALTH             §   of Tarrant County (048-300355-18)
MART PHARMACY; AND TM
PHARMACY SERVICES LLC D/B/A
PHARMTRUST PHARMACY, Appellants

V.                                         §   December 23, 2021

LANCE GEORGEKUTTY; VU VOUNG
CAO; LGK BUSINESS VENTURES LLC
D/B/A PARKWAY PHARMACY; AND
DEVOIR PHARMACY LLC D/B/A MTM
PHARMACY, Appellees                        §   Memorandum Opinion by Justice Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
      It is further ordered that Appellants Medical RX Services LLC, Remco

Pharmacy, Inc., Pharmaceutical Development Group, LLC d/b/a RX-Direct Home

Delivery, Westlake Health & Beauty Products d/b/a Westlake Health Mart Pharmacy,

and TM Pharmacy Services LLC d/b/a PharmTrust Pharmacy shall pay all costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Brian Walker
                                           Justice Brian Walker